KENNERLY, Chief Judge.
This is a suit under the Texas Workmen’s Compensation Law, Vernon’s Ann. Civ.St. art. 8306 et seq. Plaintiff sues the Newark Fire Insurance Company to set aside an Award of the Industrial Accident Board made against the Newark Insurance Company. All the proceedings before such Board were against the Newark Insurance Company whose corporate name prior to April 3, 1950, was Newark Fire Insurance Company. Plaintiff made the Newark Fire Insurance Company instead of the Newark Insurance Company a par*752ty. Defendant hereto inadvertently. He intended to sue the Newark Insurance Company. Newark Insurance Company moves tó dismiss.
I think that under Adams v. Consolidated Underwriters, Texas Supreme Court, 133 Tex. 26, 124 S.W.2d 840, Defendant’s Motion to Dismiss must be and it is denied. Plaintiff may r amend to correct the inadvertent error of making the Newarl Fire Insurance Company a party Defend ant instead of the Newark Insurance Com pany.
Let proper Order be prepared and pre sented.